DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 20120181338 A1).
Regarding claim 1, Gao discloses (Fig. 13E) an optical code reader comprising:
an imager 120 configured to capture an image (¶30); and
a processor 140 operably coupled to the imager (¶31), the processor configured to:
perform an object detection operation (¶102) having both a sensitivity threshold and a configurable triggering threshold indicative of an amount of changes needed to be detected within the image in order to trigger a positive result for object detection (¶104; percentage and intensity level thresholds); and
initiate a scanning phase for the code reader to read and decode an indicia responsive to the positive result being achieved by the object detection operation (¶52, ¶105).
Regarding claim 2, Gao discloses the apparatus of claim 1 and further discloses wherein the triggering threshold is based on a percentage of the image area selected by a user (¶104; based on pixel percentage, and therefore image area).
Regarding claim 7, Gao discloses the apparatus of claim 1 and further discloses wherein the sensitivity threshold is also a user configurable parameter (¶104, ¶126).
Regarding claim 8, Gao discloses the apparatus of claim 7 and further discloses wherein: a first configurable setting selected by the user sets a first sensitivity threshold combined with a first triggering threshold (¶126, ¶128); and a second configurable setting selected by the user sets a second sensitivity threshold combined with a second triggering threshold, wherein the first triggering threshold and the second triggering threshold are different (¶119, ¶126-¶130).
Regarding claim 9, Gao discloses the apparatus of claim 8 and further discloses wherein the first sensitivity threshold and the second sensitivity threshold are the same (¶104, ¶126; changing configuration implies change in at least one parameter).
Regarding claim 10, Gao discloses the apparatus of claim 8 and further discloses wherein the first sensitivity threshold and the second sensitivity threshold are different (¶104, ¶126; changing configuration implies change in at least one parameter).
Regarding claim 13, Gao discloses the apparatus of claim 1 and further discloses wherein the device is a presentation scanner (¶38).
Regarding claim 14, Gao discloses the apparatus of claim 1 and further discloses wherein the device is a top-down reader associated with a fixed retail scanner (¶38, ¶146).
Regarding claim 15, Gao discloses:
capturing an image with an imager (¶30); and
performing an object detection operation (¶102) having a configurable triggering threshold that is indicative of an amount of changes needed to be detected within the image in order to trigger a positive result for object detection (¶104; percentage and intensity level thresholds); and
initiating a scanning phase for the code reader to read and decode an indicia responsive to the positive result being achieved by the object detection operation (¶52, ¶105).  
Regarding claim 16, Gao discloses the method of claim 15 and further discloses wherein the amount of changes for the triggering threshold is based on a percentage of an image area (¶104; based on pixel percentage, and therefore image area).
Regarding claim 17, Gao discloses the method of claim 16 and further discloses wherein the percentage of the image area is a default value (¶141).
Regarding claim 18, Gao discloses the method of claim 16 and further discloses wherein the percentage of the image area is modified by a user (¶104).
Regarding claim 20, Gao discloses the method of claim 16 and further discloses selecting a first configurable setting including a first sensitivity threshold combined with a first triggering threshold (¶126, ¶128); and selecting a second configurable setting including a second sensitivity threshold combined with a second triggering threshold, wherein the first triggering threshold and the second triggering threshold are different (¶119, ¶126-¶130).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Wiedemann et al. (US 20050013486 A1).
Regarding claim 3, Gao discloses the apparatus of claim 2 above but does not explicitly disclose wherein the object detection operation includes dividing the image into a plurality of tiles based on the selected percentage to determine a number of tiles (D) that are needed to exhibit a change above the sensitivity threshold to be considered triggering the positive result based on the configurable triggering threshold. 
Wiedemann teaches a method and apparatus for automatic object identification comprising: a method and apparatus are provided for automatically identifying objects in an image. The image is segmented into a plurality of regions. It is determined which of the plurality of regions is a background region not containing said objects (¶7, ¶115-¶116, ¶136).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the object detection analysis Gao with the area segmentation of Wiedemann in order to yield the expectable result of speeding processing of larger number of pixels in a sensor (Gao: ¶104; Wiedemann: ¶137).
Regarding claim 4, Gao and Wiedemann teaches the apparatus of claim 3 above and further teaches wherein the object detection operation compares each tile to a corresponding tile of a reference background image to determine a number of tiles that exceed the sensitivity threshold based on the comparison (Wiedemann: ¶7, ¶115-¶116, ¶136).
Regarding claim 5, Gao and Wiedemann teaches the apparatus of claim 4 above and further teaches wherein the object detection operation compares the number of tiles that exceeded the sensitivity threshold to the determined number of tiles (D) based on the configurable triggering threshold indicative of a percentage of tiles needed to exceed and trigger the positive result (Wiedemann: ¶7, ¶115-¶116, ¶136; Gao: ¶104, ¶126).
Regarding claim 6, Gao discloses the apparatus of claim 2 above but does not explicitly disclose wherein the object detection operation: compares each pixel to a corresponding pixel of a reference background image to determine a number of pixels that exceed the sensitivity threshold based on the comparison; and compares the number of pixels that exceeded the sensitivity threshold to the determined number of pixels based on the configurable triggering threshold indicative of a percentage of pixels needed to exceed and trigger the positive result.  
Wiedemann teaches a method and apparatus for automatic object identification comprising: a method and apparatus are provided for automatically identifying objects in an image. The image is segmented into a plurality of regions. It is determined which of the plurality of regions is a background region not containing said objects (¶7, ¶115-¶116, ¶136).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the object detection analysis Gao with the area segmentation of Wiedemann in order to yield the expectable result of speeding processing of larger number of pixels in a sensor (Gao: ¶104; Wiedemann: ¶137).
Regarding claim 11, Gao and Wiedemann teaches the apparatus of claim 3 above and further teaches wherein the background image is captured during a training phase and the image is captured during a running phase (Wiedemann: ¶7).
Regarding claim 19, Gao discloses the method of claim 16 above but does not explicitly disclose wherein performing the object detection operation includes: dividing the image into a plurality of tiles based on the percentage to determine a number of tiles (D) that are needed to exhibit a change above a sensitivity threshold to be considered triggering the positive result based on the configurable triggering threshold; comparing each tile to a corresponding tile of a reference background image to determine a number of tiles that exceed the sensitivity threshold based on the comparison; and comparing the number of tiles that exceeded the sensitivity threshold to the determined number of tiles (D) needed to exceed the configurable triggering threshold to trigger the positive result. 
Wiedemann teaches a method and apparatus for automatic object identification comprising: a method and apparatus are provided for automatically identifying objects in an image. The image is segmented into a plurality of regions. It is determined which of the plurality of regions is a background region not containing said objects (¶7, ¶115-¶116, ¶136).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the object detection analysis Gao with the area segmentation of Wiedemann in order to yield the expectable result of speeding processing of larger number of pixels in a sensor (Gao: ¶104; Wiedemann: ¶137).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Tamburrini et al. (US 9087251 B2).
Regarding claim 3, Gao discloses the apparatus of claim 1 above and further discloses a bi-optic presentation scanner and a handheld scanner (¶38).
Gao does not explicitly disclose wherein the device is a handheld scanner operable in a handheld mode and a presentation mode.
Tamburrini teaches (Fig. 1) a data reader with multiple modes of operation comprising: For example, when the inertial sensor 50 detects motion of the unit, the reader switches from the fixed mode to handheld mode. Alternately (or in addition), when in the handheld mode and the inertial sensor 50 detects no motion for a given length of time, the reader switches to the fixed mode (col. 5, lines 17-40).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the scanner of Gao as a single scanner having both presentation and handheld mode as taught by Tamburrini in order to yield the expectable result of ease of use (Tamburrini: col. 2, lines 30-41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2876